Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/356,730 filed on March 18, 2019 and the Request for continued examination (RCE) presented on September 23, 2022, which amends claims 1-2,4-9, 12-16 and 19-20 and presents arguments, is hereby acknowledged. Claims 1-10, 12-17 and 19-20 are currently pending and subject to examination.

Response to Arguments
                                Statement Regarding Substance of Interview 
     Applicant submits that an interview occurred on September 14, with Applicant's representative, William Fortunato (76212). Examiner suggested the Attorney to give more clarification/recite limitation "previously added blockchain".  Examiner suggested the Applicant to file proposed amendment as discussed in which examiner will conduct an update search and consideration for the claims as amended. Also, Applicant's assigned Attorney argued that art of record fails to teach the proposed amendment claimed subject matter "detecting, over a public network, a file available transaction on a public blockchain for a client machine indicating file information regarding files available for download from a server machine over a private network, different from the public network". Examiner explained that there is no much difference between proposed amendment and earlier cited subject matter "generating, at a server machine,....via a public network". However, no agreement was reached in regards to the above argued claimed limitation.

 Rejections under 35 U.S. C. § 103
            Applicant submits that cited references fails to teach the proposed amendment claimed subject matter " detecting, over a public network, a file available transaction previously added to a public blockchain by a server machine for a client machine, the file available transaction indicating file information regarding files available for download from the server machine by the client machine over a private network, different from the public network” as recited by amended Independent claims 1,14 and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
    However, amended claims 1, 14, and 20 raised new issue and are rejected under 35 U.S.C., 112(b), second paragraph. Examiner advice the applicants to refer the detailed rejection below for a complete explanation.
      
Dependent claims 2-10, 12-13, 15-17 and 19
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s).Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.


Claim Rejections - 35 USC § 112
3.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.        Claims 1-10, 12-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
          Independent Claims 1, 14 and 20 recite claimed subject matter “detecting, over a public network, a file available transaction previously added to a public blockchain by a server machine for a client machine…”. The omitted step is “adding a file available transaction a public blockchain by a server machine for a client machine” before the step of  “… a file available transaction previously added to a public blockchain by a server machine for a client machine”. Appropriate correction is requested.

     Regarding claims 2-10, 12-13, 15-17 and 19, these claims fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Tran et al., US 20200117690 A1, An Internet of Thing (IoT) device includes a transceiver coupled to a processor. Contracts can be used with the device to facilitate secure operation.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459